Citation Nr: 1606804	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  05-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968 and from January to May 1991.  The Veteran also served in the Army National Guard from January 1985 to January 1995 and in the Army Reserve from January 1995 to January 2002.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from March 2003 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2006, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record.

This claim has been remanded several times.  The claim was last remanded in September 2015.


FINDING OF FACT

The Veteran's hypertension was not incurred during any period of active duty, active duty for training or inactive duty for training, and is not secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, VA issued a VCAA notice letter to the Veteran in January 2004 which satisfied the duty to notify provisions.  38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).    

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates at the time of the initial adjudication of this claim.  However, a letter sent to the Veteran dated in March 2006 provided him with complete notice pertaining to his claim, to include sufficient notice pursuant to Dingess, and the Veteran's claim was subsequently readjudicated in a March 2015 supplemental statement of the case (SSOC).  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The claims file contains service treatment records and VA treatment records.  Moreover, while the claim has been remanded several times (January 2007, May 2009, June 2010, July 2012, August 2013, and February 2015) the Board concludes that there has been substantial compliance with the Board's last remand in September 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded in September 2015 for further VA opinion as to the etiology of the Veteran's hypertension.

A VA opinion was obtained in October 2015.  The Veteran's representative has contended that the October 2015 opinion is inadequate.  However, the Board finds that the October 2015 supplemental opinion is adequate to decide this claim. 

The Veteran's representative essentially argues that the medical opinion is inadequate in that the opinion is conclusory.  The representative, however, does not state how the opinion is conclusory.  Upon careful reading of the opinion, the Board finds that the examiner's opinion was based on a review of the evidence of record and was supported by such evidence.  The opinion is not conclusory.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4)

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 





LAW AND ANALYSIS

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2014).  Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during (IDT) which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for an injury incurred during IDT.  See also, 38 C.F.R. § 3.6. 

The Veteran's discharge papers, DD 214, reveal that he had a period of active duty in the Navy from December 1964 to December 1968.  He had approximately 3 years of sea service aboard the USS Raleigh (LPD 1) as a steward. 

The Veteran subsequently enlisted in the Army National Guard for the period of time from January 1985 to January 1995. His military specialty was a food service specialist, a cook.  During his period of National Guard Service he had various discrete periods of ADT and IDT.  A DD 214 also reveals that during his period of service in the National Guard he was activated for service in Desert Shield/Desert Storm and had a period of active duty from January to May 1991.  Because this is active duty service, he is considered a Veteran with respect to this period of service. 

Subsequently, he also served in the Army Reserve from January 1995 to January 2002.  Again, during this period of time he had various discrete periods of ADT and IDT.  Service connection has established for several disabilities incurred during the Veteran's period of time when he was affiliated with the Army Reserve.  Service connection been granted for cervical and lumbar spine disabilities which were incurred during a period of IDT on March 9, 1996.  Service connection has also been established for coronary artery disease as a result of symptoms which manifested during IDT in October 1999.  Accordingly, he is a Veteran with respect to both of these specific periods of IDT service.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2015). 

The appellant is not a "veteran" for the purposes of the claim for service connection for hypertension with respect to any other periods of his National Guard and Army Reserve service than those noted above; he in not entitled to any statutory or regulatory presumptions which arise therefrom.  He is not entitled to the presumption of soundness, nor is he entitled to the presumption of aggravation of a preexisting injury or disease with respect to any period of ADT or IDT for the period of time from January 1985 to January 2002.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38.C.F.R. §§ 3.304, 3.306 (2015).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a). 

Service connection may also be established on a secondary basis under 38 C.F.R. 
§ 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran seeks service connection for hypertension, to include as secondary to his service-connected disorders (lumbar and cervical spine disabilities and coronary artery disease).  He reports that he was diagnosed as having hypertension by his private physician in 1995.

The Veteran's service treatment records for do not show any complaints or findings of hypertension.  

Of record is a March 1999 VA EKG report which noted that the Veteran was on anti-hypertensive medications. 

The claim was remanded in May 2009 in order to obtain an etiology opinion.

In a July 2009 VA examination report, the examiner provided a diagnosis of hypertension, however, stated that an opinion could not be supplied "without resorting to speculation."

In light of the July 2009 VA examiner's statement, the Board remanded the claim in June 2010 for further VA opinion.  

On VA examination in August 2012, the examiner reported that a review of the Veteran's medical records was inconclusive for an initial diagnosis of hypertension.  The Veteran contended that the onset of hypertension was in 1995 by his private physician.  His medication consisted of HCTZ 25 mg on which remained with no additional adjustment.  The examiner noted that there did not appear to be any complications of his hypertension medication.  The examiner noted that with regard to the Veteran's hypertension, he accurately described the onset and initiation of treatment thought to be 1995.  Verification was evident prior to coronary artery diagnosis.  There was no evidence of hypertension evident during active duty service years.  Therefore, the examiner determined that it is less likely than not that the Veteran's hypertension can be causally linked to active duty service periods as there was is no objective confirmation of such diagnosis.  Moreover, the examiner opined that the hypertension was not caused or aggravated by a service connected disorder as there was no evidence of variations of blood pressure during increased activity levels.  The examiner stated that the blood pressure has remained stable and no changes were evident in blood pressure medications until 1999 following his coronary artery disease diagnosis.

The Board remanded the claim in July 2012 for further opinion.

In an October 2013 VA examination report, the examiner stated that the Veteran's hypertension has remained stable with no persistent changes found in hypertension control, no altered renal function changes and no hypertension symptoms or side effects of hypertension or hypertension medications evident.

The Board remanded the claim in August 2013 for further opinion on aggravation of the Veteran's hypertension by a service-connected disorder. 

In a March 2015 VA examination report, the same VA examiner who conducted the August 2012 and October 2013 VA examinations, concluded that there was no objective evidence that hypertension was aggravated by any of his service-connected disorders.  The examiner essentially noted that there was no notation of blood pressure medications prior to March 1999 and that coronary artery disease and lumbar and cervical spine disabilities were diagnosed following the initial hypertension diagnosis.  

The Board remanded the claim in September 2015 in order for a VA examiner (other than the VA examiner who provided the August 2012, October 2013 and March 2015 opinions) to provide an opinion on aggravation, to include whether any medication used to treat the service-connected disabilities has aggravated the Veteran's hypertension.  

In an October 2015 VA examination report, a different examiner opined that it is less likely than not that the Veteran's service connected coronary artery disease, lumbar spine degenerative changes and cervical spine degenerative changes have aggravated his hypertension.  The examiner noted that the Veteran is not on prescription medical for pain related to his service-connected lumbar and cervical spine disabilities.  The Veteran reported starting on hydrochlorothiazide, 25 mg a day in 1995 when he was diagnosed with hypertension and he remained on this same dose.  He reported remaining on the same medication for treatment of his coronary artery disease.    

In this case, the medical evidence clearly shows a current diagnosis of hypertension.  At the outset, however, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year of either period of active duty service.  38 C.F.R. § 3.307, 3.309.

The persuasive evidence of record also indicates that the Veteran's hypertension is not related to any period of qualifying active military service to include his active duty service, and any period of ADT of IDT in National Guard or Army Reserve service.  Although the Veteran claims that he was initially diagnosed with hypertension by his private physician in 1995, he is not entitled to any statutory or regulatory presumptions with respect to his National Guard or Army Reserve service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38.C.F.R. §§ 3.304, 3.306 (2012).  The more probative evidence of record does not link hypertension to the Veteran's military service.

As to secondary service connection, the Veteran contends that his hypertension is due to a service-connected disability (lumbar spine disorder, cervical spine disorder and/or coronary artery disease).  However, the Board finds that service connection on a secondary basis is also not warranted.  As noted above, this claim has been remanded on several occasions in order to complete the record.  In August 2012, the VA examiner opined that the Veteran's hypertension was not caused by a service-connected disability there was no evidence of variations of blood pressure during increased activity levels.  The claim was last remanded in September 2015 for further opinion with regard to aggravation.  Such opinion was provided by a VA examiner in October 2015 who did not find any aggravation of the Veteran's hypertension by any of his service-connected disorders, to include any medication taken to treat the disorders.  The examiner explained that the Veteran's hypertension medical has remained the same since diagnosis of the disorder.     
This evidence is highly probative and stands uncontradicted in the record.  

Although the Veteran might believe that his hypertension is related to or aggravated by a service-connected disability, his lay opinion is outweighed by the medical evidence against the claim.  In this regard, the Board has considered the Veteran's assertions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). Concerning this, the Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his hypertension is caused or aggravated by a service connected disability.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced, his statements as to the cause and diagnosis of his hypertension do not constitute competent evidence because the cause of his hypertension is a medical matter and not capable of lay observation. Accordingly, for the reasons noted above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension as secondary to a service-connected disability.     

Accordingly, because the medical evidence of record does not support a finding that the Veteran's hypertension either was incurred in active service, or are due to any service-connected disability, there is no basis upon which to grant this claim either on a direct or secondary basis.


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


